Citation Nr: 1701333	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center (PMC) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to death pension (survivor's pension), to include with special monthly pension benefits prior to August 31, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1954 to September 1957.  He died in August 1990.  The appellant is the Veteran's widow, and is seeking to establish eligibility for VA death pension benefits as the Veteran's surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision issued by the Department of Veterans Affairs (VA) PMC in Milwaukee, Wisconsin.  The Board remanded this matter in June 2016.

An August 2016 rating decision during the pendency of this appeal granted the appellant survivor's pension benefits based on aid and attendance from August 31, 2015.  Therefore, the current appeal involves only whether a death pension or special monthly pension is otherwise warranted prior to that date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From April 2, 2010 to April 30, 2011, the appellant had $15,307.50 in Social Security Administration (SSA) income, $8,866 in other reported income, and $6,120 of reported medical expenses at most; considering the five percent medical deductible, the appellant's countable income for VA purposes exceeds the limits for surviving spouses without dependents regardless of housebound status or the need for aid and attendance for that year.

2.  In the 2011 calendar year, the appellant had $14,130 in SSA income, $8,877 in other income, and $6,120 of reported medical expenses at most; considering the five percent medical deductible, the appellant's countable income for VA purposes exceeds the limits for surviving spouses without dependents, regardless of housebound status or the need for aid and attendance for that year.

3.  In the 2012 calendar year, the appellant had $14,638.80 in SSA income, $8,877 in other reported income, and $6,120 of reported medical expenses at most; considering the five percent medical deductible, the appellant's countable income for VA purposes exceeds the limits for surviving spouses without dependents, regardless of housebound status or the need for aid and attendance for that year.

4.  In the 2013 calendar year, the appellant had $14,890.80 in SSA income, $8,163 in other reported income, and $6,120 of reported medical expenses at most; considering the five percent medical deductible, the appellant's countable income for VA purposes exceeds the limits for surviving spouses without dependents, regardless of housebound status or the need of aid and attendance for that year.

5.  In the 2014 calendar year, the appellant had $15,118.80 in SSA income, $9,156 in other reported income, and $6,120 of reported medical expenses at most; considering the five percent medical deductible, the appellant's countable income for VA purposes exceeds the limits for surviving spouses without dependents, regardless of housebound status or the need of aid and attendance for that year.

6.  In the 2015 calendar year, the appellant had $15,370.80 in SSA income, no additional income, and $6,120 in reported medical expenses, at most; considering the five percent medical deductible, the appellant's countable income for VA purposes exceeds the limits for surviving spouses without dependents for that year; and there is no evidence indicating she was either housebound or in regular need of aid and attendance prior to August 31, 2015.


CONCLUSIONS OF LAW

1.  From April 2, 2010 to April 30, 2011, and throughout the calendar years 2011, 2012, 2013, and 2014, the appellant's countable income was excessive for nonservice-connected death pension benefits, including based on housebound status or the need for aid and attendance.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275, 3.351, 3.352 (2016).

2.  The appellant's countable income was also excessive for receipt of nonservice-connected death pension benefits throughout calendar year 2015, and the appellant does not satisfy the criteria for housebound status or aid and attendance consideration prior to August 31, 2015.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the critical facts in the matter are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the undisputed facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69; Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Furthermore, the Board notes that the appellant was afforded ample notice of the applicable law and requirements for substantiating her claim in the July 2012 statement of the case (SOC).  She has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Consequently, the Board will proceed with its discussion of this matter on the merits.

Legal Criteria, Factual Background, and Analysis

The appellant is seeking to establish entitlement to death pension benefits.

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected that would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  The record reflects that the Veteran here served on active duty for more than 90 days during the Korean War period; therefore, death pension benefits would be warranted if the Veteran's spouse meets the income threshold requirements (as explained below).

A surviving spouse who meets the above-referenced requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  An additional amount is paid to a surviving spouse in need of aid and attendance.  38 C.F.R. § 3.23(a)(6).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The Maximum Annual Pension Rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in Title 38 of the Code of Federal Regulations.  38 C.F.R. § 3.21.  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, such benefits are included as countable income.  Medical expenses in excess of five percent of the maximum annual pension rate, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii) (pertaining specifically to the unreimbursed medical expenses for a surviving spouse).

As the appellant's claim was first received on April 2, 2010, the annualization periods under consideration are April 2, 2010 to April 30, 2011, January 1, 2011 to December 31, 2011, January 1, 2012 to December 31, 2012, January 1, 2013 to December 31, 2013, January 1, 2014 to December 31, 2014, and January 1, 2015 to December 31, 2015.  However, as stated above, the AOJ has already granted the appellant death pension as a surviving spouse in need of aid and attendance from August 31, 2015; therefore, for the 2015 calendar year, the Board will only consider whether she is entitled to receive death pension benefits prior to that date.  

In April 2010, the appellant reported that she was in need of regular assistance of another person, was having severe visual problems, or was housebound.  She then indicated that she was not receiving SSA income.  She reported no income from any sources.  However, SSA records show the Veteran's monthly benefits were $1,177.50 (for 2010 and 2011), $1,219.90 (for 2012).  $1,240.90 (for 2013), $1,259.90 (for 2014), and $1,280.90 (for 2015 and 2016).

A May 2010 record indicates the appellant had $1,158 in medical expenses.  In her September 2012 substantive appeal, the appellant said she paid Medicare D premiums of $19.60 per month, Medicare B premiums of $99 per month, Mutual of Omaha supplemental health expenses of $234.26 per month, insulin costs of $40 every three weeks ($694 annually), and over the counter prescription expenses totaling $1,200 annually.  In total, she reported of $6,120 in annual medical expenses.  In March 2015, the appellant said her only income was SSA income.  In August 2015, the appellant indicated she incurred medical expenses of $1,258.80 (for Medicare Part B), $270 (for Medicare Part D), $2,970 (in private insurance), $34.60 (for supplemental healthcare), and $1,024 (in prescriptions) for each annualization period between 2010 and 2015.  In total, this report accounted for $5,557.40 in medical expenses each year.

Later that month, she submitted Improved Pension Eligibility Verification Reports indicating she had not remarried since the Veteran died and had no dependents in her custody.  She reported receiving additional income totaling $8,866 from April 2, 2010 to April 30, 2011, $8,877 in the 2011 and 2012 calendar years, $8,163 in the 2013 calendar year, and $9,566 in 2014, but said she stopped receiving that income in 2015 because she could not work after a shoulder replacement.  A later statement clarified that the reported income was from work as a dishwasher for Anderson Community Schools.  Although this was limited to the 2015 figure, it is implied, and the Board reasonably assumes, that all of the additional reported income from prior years was from this same source.  For clarity, the Board will consider each annualization period separately.


The Initial Year: April 2, 2010 to April 30, 2011

From April 2, 2010 to April 30, 2011, the MAPR was $7,933 for surviving spouses without dependents, increased to $9,696 if housebound and $12,681 if there is a need for aid and attendance.  The five-percent deductible threshold for medical expenses was $397.  The appellant's total SSA income for this period ($1,177.50 for thirteen months) was $15,307.50.  She reported an additional $8,866 of income that year, bringing her total income (before deducting medical expenses) to $24,173.50.  Using the highest reported annual medical expenses ($6,120) in the record, the deductible medical expenses ($6,120 less $397) total $5,723, and thus the appellant's countable income in the initial year is $18,450.50.  The Board has considered adjusting the estimated $6,120 in annual medical expenses to account for the fact that the initial period runs from April 2, 2010 to April 30, 2011, thereby encompassing essentially thirteen months instead of twelve.  Even so, the adjusted estimated medical expenses would total $6,630, yielding an adjusted deductible medical expense of $6,233 and a total countable income of $17,940.50.  Both figures are well above all applicable MAPRs, regardless of housebound status or aid and attendance considerations.  Therefore, nonservice-connected death pension is not warranted from April 2, 2010 to April 30, 2011.

Calendar Year 2011

For calendar year 2011, the MAPR remained $7,933 for surviving spouses without dependents, increased to $9,696 if housebound and $12,681 if there is a need for aid and attendance.  The five-percent deductible threshold for medical expenses was $397.  The appellant's monthly SSA income remained at $1,177.50 for twelve months, yielding a total of $14, 130 for the year.  In addition, she reported $8,877 of other income that year, bringing the total, pre-deduction income to $23,007.  Again, using the highest reported annual medical expenses in the record ($6,120), deductible medical expenses amount to $5,723.  Thus, the appellant's countable income for calendar year 2011 is $17,284, which is, again, well above any applicable MAPRs, regardless of housebound status or aid and attendance considerations.  Therefore, nonservice-connected death pension is also not warranted from January 1, 2011 to December 31, 2011.

Calendar Year 2012

For calendar year 2012, the MAPR was $8,219 for surviving spouses without dependents, increased to $10,046 if housebound and $13,138 if there was a need for aid and attendance.  The five-percent deductible threshold for medical expenses was $410.  The appellant's monthly SSA income was $1,219.90, yielding a total of $14,638.80 for the year.  In addition, she reported $8,877 of other income that year, bringing the total, pre-deduction income to $23,515.80.  Again, using the highest reported annual medical expenses in the record ($6,120), deductible medical expenses amount to $5,710.  Thus, the appellant's countable income for calendar year 2011 is $17,805.80, which is, again, well above any applicable MAPRs, regardless of housebound status or aid and attendance considerations.  Therefore, nonservice-connected death pension is also not warranted from January 1, 2012 to December 31, 2012.

Calendar Year 2013

For calendar year 2013, the MAPR was $8,359 for surviving spouses without dependents, increased to $10,217 if housebound and $13,362 if there was a need for aid and attendance.  The five-percent deductible threshold for medical expenses was $417.  The appellant's monthly SSA income was $1240.90, yielding a total of $14,890.80 for the year.  In addition, she reported $8,163 of other income that year, bringing the total, pre-deduction income to $23,053.80.  Again, using the highest reported annual medical expenses in the record ($6,120), deductible medical expenses amount to $5,703.  Thus, the appellant's countable income for calendar year 2011 is $17,350.80, which is, again, well above any applicable MAPRs, regardless of housebound status or aid and attendance considerations.  Therefore, nonservice-connected death pension is also not warranted from January 1, 2013 to December 31, 2013.

Calendar Year 2014

For calendar year 2014, the MAPR was $8,485 for surviving spouses without dependents, increased to $10,371 if housebound and $13,563 if there was a need for aid and attendance.  The five-percent deductible threshold for medical expenses was $424.  The appellant's monthly SSA income was $1259.90, yielding a total of $15,118.80 for the year.  In addition, she reported $9,566 of other income that year, bringing the total, pre-deduction income to $24,684.80.  Again, using the highest reported annual medical expenses in the record ($6,120), deductible medical expenses amount to $5,696.  Thus, the appellant's countable income for calendar year 2011 is $18,988.80, which is, again, well above any applicable MAPRs, regardless of housebound status or aid and attendance considerations.  Therefore, nonservice-connected death pension is also not warranted from January 1, 2014 to December 31, 2014.

Calendar Year 2015

Once again, the Board notes that a survivor's pension with entitlement to aid and attendance was already granted from August 31, 2015.  Thus, what is for consideration here is whether the appellant is also entitled to a death pension (including increased pensions based on housebound status or the need for aid and attendance) in the year 2015, prior to August 31.

For calendar year 2015, the MAPR was $8,656 for surviving spouses without dependents, increased to $10,580 if housebound and $13,836 if there was a need for aid and attendance.  The five-percent deductible threshold for medical expenses was $433.  The appellant's monthly SSA income was $1,280.90, yielding a total of $15,370.80 for the year.  She reported no additional income that year, indicating she could no longer work because of her right shoulder disability.  Again, using the highest reported annual medical expenses in the record ($6,120), deductible medical expenses amount to $5,687.  Thus, the appellant's countable income for calendar year 2011 is $9,683.80, which is well above the MAPR for surviving spouses without dependents.  However, it is not above the increased rates for surviving spouses who are either housebound or in need of aid and attendance.  Therefore, what must be resolved is whether, prior to August 31, 2015, the appellant was either housebound or in need of aid and attendance.  Notably, a surviving spouse cannot be compensated based on both aid and attendance and housebound status.

The need for aid and attendance means helplessness, or being so nearly helpless, as to require the regular aid and attendance of another person.  Specifically, the surviving spouse of a Veteran will be considered in need of regular aid and attendance If he or she is either (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(b)-(c).  

The following will be accorded consideration in determining the need for regular aid and attendance: inability of appellant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of the appellant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  "Bedridden" is a proper basis for this determination, and for purposes of this analysis means a condition which, through its essential character, actually requires that the appellant remain in bed.  The fact that the appellant voluntarily takes to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the appellant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the appellant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the appellant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the appellant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

Surviving spouses who do not qualify for a death pensions based on need for aid and attendance may nonetheless receive an increased pension based on housebound status if they are "permanently housebound by reason of disability."  This requirement is met "when the surviving spouse is substantially confined to his or her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime."  38 C.F.R. § 3.351(f).

Prior to August 31, 2015, the Board notes that there is, quite critically, very little evidence of any need for aid and attendance beyond the appellant's bare allegation.  She has unfortunately provided no details regarding the extent of her disability for any period on appeal.  Although she has indicated in her August 2015 submissions that she had to stop working after a shoulder replacement, her private medical records in the file show she underwent that operation on August 31, 2015.  Prior to that, her private medical records from 2015 show consistent notations of "good activity level[s]," regular visitation with her doctor, and independent ambulation.  Despite notations of reduced exercise secondary to right shoulder pain and throbbing in the right shoulder in the month leading up to her surgery, there is no indication in her medical records that she was bedridden, unable to leave her home or immediate premises, or otherwise significantly incapacitated.  Thus, there is simply no evidence corroborating the appellant's allegations that she was in need of regular aid and attendance, or any evidence showing she was somehow housebound, in 2015, prior to August 31.  Consequently, the corresponding increased MAPRs do not apply here, and there is no basis for granting nonservice-connected death pension in the calendar year 2015, prior to August 31.

Accordingly, the Board finds that, even approaching the claim as sympathetically as the evidence will allow, the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

The appeal is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


